Examiner’s Comment
Allowable Subject Matter
Claims 2-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 6, the prior art fails to teach or disclose a power converter system comprising: a controller configured to regulate the operating frequency of the first power converter to be greater than the resonant frequency of the first power converter for a higher input voltage of the power converter system and a lower output voltage of the power converter system; and regulate the operating frequency of the first power converter to be less than the resonant frequency of the first power converter for a lower input voltage of the power converter system and a higher output voltage of the power converter system, in combination with all the limitations set forth in claim 6. 	Regarding claim 11, the prior art fails to teach or disclose a power converter system comprising: a controller configured to reduce the gain of the first power converter for a higher input voltage of the power converter system and a lower output voltage of the power converter system; and increase the gain of the first power converter for a lower input voltage of the power converter system and a higher output voltage of the power converter system, in combination with all the limitations set forth in claim 11. 	Regarding claim 19, the prior art fails to teach or disclose a power converter system comprising: a controller configured to reduce a gain of the first power converter for a higher input voltage of the power converter system and a lower output voltage of the power converter system; and increase the gain of the first power converter for a lower input voltage of the power converter system and a higher output voltage of the power converter system, in combination with all the limitations set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838